oO fo NHN DO Wn F&F WY NO —

NO wo NO HHO NHN NN NY NO YN | | F- F- Fe rel el rel hl ES
on KH AN Be BY NN KH 0OOOlUlCOCOlUlUlClUCOeOCUN OO NRNCUCUCUCUMUlUlUlMAOULNlU LUO

 

 

Case 3:17-cv-00132-MMD-CBC Document 40 Filed 05/08/19 Page 1 af 3

 

 

 

 

 

 

—_ 2
‘Attorney General _C FILED ~___ RECEIVED
ROBERT W. DELONG, Bar No. 10022 —— ENTERED RSET ON
Deputy Attorney General OSE PARTIES OF RECORD
State of Nevada
Bureau of Litigation
Public Safety Division MAY 13 2013
100 N. Carson Street
Carson City, NV 89701-4717 CLERK US DISTRICT COURT
Tel: (775) 684-1120 DISTRICT OF NEVADA
E-mail: rdelong@ag.nv.gov BY: DEPUTY

 

 

 

Attorneys for Defendants
Romeo Aranas, James Cox,
Francisco Sanchez, and Brian Williams

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
OR SIR
LEWIS WILLIAM STEWART,
Case No. 3:17-cv-00132-MMD-CBC
Plaintiff,
MOTION TO EXTEND THE. DEADLINE TO
VS. FILE MOTIONS FOR SUMMARY
JUDGMENT

ROMEO ARANAS, et al., (First Request)

Defendants. |

 

Defendants, Romeo Aranas, James Cox, Francisco Sanchez, and Brian Williams, by and
through counsel, Aaron D. Ford, Nevada Attorney General, and Robert W. DeLong, Deputy Attorney
General, hereby move to extend the deadline to file dispositive motions in this matter by 30 days
because the case was recently reassigned to undersigned counsel. (See ECF No. 39.)

This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1933. Plaintiff Lewis
Stewart (Plaintiff) is an inmate in the custody of the Nevada Department of Corrections (NDOC).

Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired i? the
party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request

for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D.
1

 
oo feo ND AW SF WD NY =

nN NY NY NO NY Ne NO YN NO | [| | [Fe OOPrESellOCrOl ell
on A UN Bf WY NY —=|- FO OC OND HH Fe YH NY —- &

 

 

Case 3:17-cv-00132-MMD-CBC Document 40 Filed 05/08/19 Page 2 af 3

282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(1) of the Rule. Creedon v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947). The present deadline to file motions for summary judgment is today,
May 8, 2019. (ECF No. 32 at 3.)

Defendants seek an enlargement of time to file dispositive motions in this matter because
attorney Erin L. Albright is no longer with the Office of the Nevada Attorney General, and the case has
recently been reassigned to undersigned counsel. (ECF No. 39.) Defendants respectfully request that the
deadline to file motions for summary judgment in this matter be extended for 30 dzys to allow for the
collection of declarations and evidence to file a motion for summary judgment. If granted, the new
deadline to file motions for summary judgment would be Friday, June 7, 2019.

Good cause exists to extend the time to file this motion. This request is made in good faith and
not for the purpose of delay. Defendants respectfully submit that none of the parties will be prejudiced
by the extension of time sought.

DATED this 8th day of May, 2019.

AARON D. FORD
Attorney General

et LS
By: 4464 © a
ROBERT W. DELONG
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division

Attorneys for Defendants

SO ORDERED

 

U.S. MAGISTRATE JUDGE

DATED: BI f AlZoeq __ —

 
